Citation Nr: 0430290	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  04-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant's husband, the veteran, had active service from 
December 1941 to July 1942, and from August 1945 to June 
1946.

Service connection was in effect for amputation, right 
forearm, below insertion of the pronator teres with painful 
neuroma, from separation from service, at which time a 70 
percent rating was assigned.  From July 1, 1978 until the 
veteran's death, an 80 percent rating was in effect.  He also 
received special monthly compensation on account of loss of 
one hand.

The veteran died on September [redacted], 1972.

In August 1973, the Board remanded the case to the RO. 

In decision in October 1974, the Board denied entitlement to 
service connection for the cause of the veteran's death.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines. 

In October 2004, a Deputy Vice Chair granted the appellant's 
motion to advance the case on the docket pursuant to 38 
C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service 
connection for the cause of the veteran's death in October 
1974; the decision was final.  

2.  Additional evidence, including medical opinion, which has 
been submitted since the Board's 1974 denial of the claim of 
service connection, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran had service connection rated at a minimum of 
70 percent disabling for a shrapnel wound with amputation of 
the right forearm with painful neuroma, and muscle atrophy; 
he had a history of infection and painful neuromas therein.

3.  The veteran died on September [redacted], 1972.

4.  Competent evidence and medical opinion establishes a 
reasonable nexus between the service-connected amputation 
site and rampant infection and the cause of his death; or the 
stump infection significantly contributed to the veteran's 
death.



CONCLUSIONS OF LAW

1.  The 1974 Board decision, which denied service connection 
for the cause of the veteran's death, was final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the 1974 Board decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108, 7104 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) 
(2003).

3.  Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that there has been a 
significant recent change in VA law which seek to ensure 
protection of a veteran or another appellant's due process.  
In this case, the Board finds that because it is possible, 
based on the evidence now of record, to fully resolve the 
case on both the procedural and substantive merits, it is 
unnecessary to further delay the claim in order to undertake 
further development.  Based on the evidence of record and the 
definitive medical opinions provided in association 
therewith, and thus the resolution effectuated herein, the 
Board can stipulate that the applicable mandates of the VCAA 
and implementing regulations are met.  The appellant's rights 
have been fully protected and she has been in no way 
prejudiced by the action taken herein

New and Material
Criteria
Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the Board or RO may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. § 
7105.


Factual Background and Analysis

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1974 Board decision, the appellant 
has testified at length with regard to her husband's death, 
and additional clarifications have been received both from 
treating physicians and others in the community.  This 
additional evidence is of such nature that it bears directly 
on the issue of the cause of the veteran's death.  Thus, 
without entering any discussion of substantive veracity as 
may relate to the merits of the case, the recently acquired 
evidence is presumed to be credible for the purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.

Service Connection: Cause of Death
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service medical records confirm the shrapnel injury which 
resulted in the veteran's right forearm amputation and 
associated injuries.

Post-service clinical data relates to the veteran's ongoing 
care for recurrent right arm problems including neuroma and 
infection.

The initial death certificate, signed by MMM, M.D., shows 
that the veteran died in February 1972, and lists the 
immediate cause of death as due to septicemia due to typhoid 
fever of a week's duration.  An autopsy was not performed.

A statement was of record dated in December 1972 from Dr. M 
reflecting that he had cared for the veteran for 4 years 
prior to his death; that from 1968, he had been seen for 
amputation of the right arm, major, below the insertion of 
the pronator teres; presence of small exostoces (sic) at the 
site of the amputation; swelling in the site of the 
amputation; pain in the entire upper right side of the body; 
and pain on touching.  At the time of his death, the veteran 
had had a high fever due to what Dr. M stated was an 
overwhelming infection from a site of infection wound at the 
amputated stump.  Apparently at some time in mid-1972, the 
veteran had accidentally been struck by a pointed stick while 
working in his garden.  The stump became swollen and there 
was a cyst on the surface of the amputated stump which became 
much larger; a piece of the stick was retained and had 
apparently introduced bacteria to the site which became 
infected and entered the circulatory system.  Before his 
death, the veteran had developed a great deal of pain and a 
high fever; he was on his way to the hospital when he died.
 
A VARO Field Investigation was undertaken in 1974 relating to 
certain documents and the circumstances surrounding the 
veteran's death and the certification thereof.  The report is 
of record.  In substance, it was noted that the veteran was 
on a train on the way to the hospital when he died, and that 
the physician who signed the death certificate had not been 
present at the time of actual death, although he had treated 
him for several years prior thereto; that the original death 
certificate entry had been that the veteran died as a result 
of a cardiovascular accident, hypertension, which had been 
erased and the septicemia due to typhoid added.  The 
appellant had testified that it was unclear whether he had 
died of heart problems as he died only in the presence of her 
and their son on a train before he could get to the hospital.  
Officials also provided statements that sustained the 
conclusions concerning observed changes made on the 
documentation of record.

Photos of Dr. M's records were added to the file and are of 
record.  One pertinent entry in such records was from mid-
August 1972 to the effect that the veteran had developed a 
fever, probably due to an infection at the stump of the old 
amputated right forearm and "typhoid fever", observed as true 
although laboratory testing was not undertaken.  He became 
more and more seriously ill and the diagnosis was septicemia, 
due to massive infection of an old neuroma at the stump of an 
amputated right forearm.

Affidavits were received from various individuals who 
observed the veteran prior to his death, including one 
individual who was on the train when he was on his way to 
hospitalization.  The veteran was observed to be very ill 
with a high fever, and only semi-conscious.

The appellant testified at a hearing at the RO in April 1975 
to the effect that she had observed that her late husband had 
experienced considerable swelling in his right arm and fever 
prior to his death; she admitted that he had been seen prior 
to his death for heart and other problems, but that at the 
time of his death, his primary pain-causing disability was 
the right arm and apparently infection therein and through 
out his body with high fever.  Another physician had seen the 
veteran prior to death [but was not present at the time of 
death]. and felt that he might have died due to his heart 
condition and had prepared a certificate to that effect.  
However, the physician indicated (and submitted a statement 
to the effect) that since he had not been present at or 
treated him immediately prior to death, another certificate 
had been prepared by Dr. M who had treated the veteran and 
indicated that the septicemia was the cause of death. 

A number of additional affidavits were received from 
individuals in the community who stated that they had 
observed that the veteran was having swelling and other 
problems with pain in his right upper limb just prior to his 
death; that he had fever and seemed to be very ill.

A statement and subsequent copies were of record from Dr. M 
to the effect that although he had not been present at the 
time of the veteran's death, he had written "typhoid fever" 
based on the presence of the high fever; and that in his 
opinion, "the upper mentioned infected stump, could most 
probably be the cause of persistent fever".  He further 
opined that the veteran in all probability died due  to 
septicemia due to infection in his amputated stump area. 

A medical certificate, dated in December 1980, from ACP, 
M.D., was to the effect that the veteran had been seen in 
June 1972 with problems with his right arm stump area and had 
a tumor therein; pressure on the tumor area caused pain 
radiating to the elbow and right shoulder.  It was felt that 
some sort of traumatic injury had precipitated the current 
pain.  In August 1972, he saw the veteran with a much larger 
mass with fever and pain due to infection.  He had advised 
the veteran to enter the hospital.

In this case, the veteran was badly injured in World War II 
and lived with recurrent problems with his amputated right 
forearm for the rest of his life.  The evidence appears clear 
that shortly before his death, he apparently had a foreign 
body accidentally inserted into the stump area which became 
infected and developed systemic infection as a result.  

It is acknowledged that he may well have had other 
disabilities such as cardiovascular or hypertensive disease 
at the time of his death in 1972, but the precipitant 
factors, according to numerous observers, seemed to focus on 
the high fever and pain in the right upper limb, rather than 
other symptoms.  And while he actually died outside the 
presence of medical care-givers, of record are at least two 
treating physician's statements to the effect that with the 
benefit of hindsight, the veteran's right forearm amputation 
was probably the primary site of an element of disability 
making at least a material contribution to the veteran's 
demise, and that long-standing injury and disability 
associated therewith including neuroma, impacted 
significantly on the spread of and development of excessive 
pain and the high fever associated with the infection which 
precipitated his death.  

Thus, while the immediate factor may have been infection due 
to an intermediate cause, i.e., a stick from the garden which 
entered the stump and became infected, the stump disability 
itself as the site of the problem was at the very least a 
significant contributing factor in the veteran's death which 
is sufficient for death benefit purposes.  

The Board is precluded by law and judicial mandate from 
substituting any alternative judgment for that expert 
opinion; and resolving all doubt in the appellant's favor, 
the claim for service connection for the cause of the 
veteran's death is granted. 



ORDER

New and material evidence has been submitted in the claim for 
entitlement to service connection for the cause of the 
veteran's death; the case is reopened.

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



